Citation Nr: 1038389	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from September 1953 to September 
1955.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The record reflects that service connection for bilateral hearing 
loss was granted via a rating action issued in September 2006.  A 
noncompensable rating was assigned in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 6100 (2006).  
Thirteen months later, the appellant filed a claim with the RO 
asking that his service-connected bilateral hearing loss 
disability be re-evaluated.  He claimed that his hearing loss had 
become more severe and asked that the condition be assigned a 
higher rating.

In conjunction with his claim, a VA audiological examination was 
scheduled for the appellant in November 2007.  An attempt to 
provide and complete the examination was made but at the 
conclusion of the examination, the examiner found the following:

This veteran's test results were 
unreliable.  He could not repeat back any 
words for SRT at the limits of the 
audiometer, yet could carry on a 
conversation with the examiner without 
significant difficulty.  Pure tone 
thresholds were unreliable and 
inconsistent.  Veteran was re-instructed 
many times, but reliability did not 
improve.  

The results were forwarded to the RO which, in turn, denied the 
appellant's claim.  In denying the appellant's claim, the RO 
noted that since the appellant's VA-sanctioned audiological 
examination did not produce results that could be used for rating 
purposes, the RO had no other choice than to deny the appellant's 
claim.  The appellant was notified of this action and he has 
since appealed to the Board for review.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 § C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
when an appellant claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  Here, the appellant has not been afforded an adequate, 
usable VA examination of his hearing loss since July 2006, and he 
has since reported that the condition of his service-connected 
disability has worsened.  Thus, a new VA examination is necessary 
to assess the severity of the appellant's service-connected 
bilateral hearing loss.  

However, the Board would note that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under VA regulations, it is incumbent upon the appellant 
to submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet 
his obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. App. 
480 (1992).  If it is determined that the appellant did not 
cooperate with the testing audiologist, and in essence refused to 
cooperate in the development of his claim, the Board will decide 
the claim based on the evidence of record.

In addition, the Board notes that the RO indicated in the 
statement of the case (SOC) that VA outpatient treatment records 
were reviewed electronically.  Copies of those records were not, 
however, placed in the claims folder.  On remand, VA records 
dating from May 2006 must be associated with the claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
relevant VA medical records dating from May 
2006.  

2.  The RO/AMC should schedule the 
appellant for a VA audiological examination 
to determine the nature and current level 
of severity of his service-connected 
bilateral hearing loss.  The examiner 
should also discuss how the appellant's 
hearing loss affects occupational 
functioning and daily activities.  The 
claims file must be made available to the 
examiner.  A complete rationale for all 
opinions expressed must be provided.

3.  Upon completion of the foregoing, the 
RO/AMC should readjudicate the appellant's 
claim of entitlement to a compensable 
rating for bilateral hearing loss, based on 
a review of the entire evidentiary record.  
If the benefits sought on appeal remains 
denied, the RO should provide the appellant 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



